                Case 19-10953-CSS             Doc 8      Filed 05/01/19        Page 1 of 18



                         1N THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE



In re:                                                        Chapter 11

KONA GRILL,INC., et al.,l                                     Case No.: 19-10953 ~)
                                                              Joint Administration Requested
                                   Debtors.              )


   DEBTORS' MOTON FOR INTERIM AND FINAL ORDER UNDER SECTIONS i05,
  345,363,364,503, 1147 AND 1108 OF THE BANKRUPTCY CODE AUTHORIZING (I)
      MAINTENANCE OF EXISTING BANK ACCOUNTS;(II) CONTINUANCE OF
    EXISTING CASH MANAGEMENT SYSTEM,BANK ACCOUNTS,CHECKS AND
     RELATED FORMS;(III) CONTINUED PERFORMANCE OF INTERCOMPANY
     TRANSACTIONS;(IV)LIMITED WAIVER OF SECTION 345(b) DEPOSIT AND
       INVESTMENT REQUIREMENTS AND(V)GRANTING RELATED RELIEF


                    The above-captioned debtors and debtors in possession (the "Debtors" or

"Company") hereby file this motion (the "Motion") for the entry of an interim and final order,

pursuant to sections 105, 345, 364, 363, 503, 1107, and 1108 of Title 11 ofthe United States Code

(the "Bankruptcy Code"), authorizing: (i) the maintenance of existing bank accounts, including

the authority to pay routine prepetition banking fees owed to financial institutions; (ii) the

continued use of the Company's existing cash management system, bank accounts, and checks

(the "Cash Management System"); (iii) the continued performance of intercompany transactions

("Intercompany Transactions");(iv) a limited waiver of the deposit and investment requirements




'The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
 (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas
 Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill
 International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
 above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.


 DOCS LA:320608.7
                Case 19-10953-CSS        Doc 8    Filed 05/01/19     Page 2 of 18



imposed under section 345(b) of the Bankruptcy; and(v) granting related relief. In support of the

Motion, the Debtors respectfully represent as follows:

                                  JURISDICTION AND VENUE

                    1.   The United States Bankruptcy Court for the District of Delaware (the

"Court")hasjurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing OrdeN ofReferencefNom the United States District CouNtfoN the Dzstrict ofDelawaNe,

dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2), and the Debtors confirm their consent pursuant to Rule 9013-1(~ of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the "Local Rules") to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent ofthe parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

                    2.   The statutory bases for the relief sought in this Motion are sections 105,

345, 363, 364, 503, 1107, and 1108 of the Bankruptcy Code; Rules 6003, 6004, and 9013 of the

Federal Rules of Bankruptcy Procedure (the "BankruptcX Rules"); and Local Rule 9013-1(~.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND

A.       The Chapter 11 Cases

                    3.   On the date hereof (the "Petition Date"), the Debtors commenced these

chapter 11 cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

The Debtors have continued in the possession of their property and have continued to operate and

                                                    2
 DOCS LA:320608.7
                Case 19-10953-CSS              Doc 8      Filed 05/01/19        Page 3 of 18



manage their business as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee, examiner, or committee has been appointed in the these chapter 11

cases.

                 4.       The factual background regarding the Debtors, including their current and

historical business operations and the events leading up to the commencement ofthese chapter 11

cases, is set forth in detail in the DeclaNation of ChNistopher J. Wells in Support of First Day

Pleadings(the "First Day Declaration") filed concurrently herewith and fully incorporated herein

by reference.

B.       The Cash Management S~stern and Bank Accounts

                   5.     The Company's Cash Management System facilitates the timely and

efficient collection, management, and disbursement of funds used in the Debtors' business. The

Cash Management System currently consists of, as more fully outlined below,three primary bank

accounts and 38 linked depository sub-accounts, all located at Wells Fargo Bank, N.A.("Wells

Faro").Z A list of the Company's bank accounts (collectively, the "Bank Accounts") is set forth

on Exhibit A annexed hereto. A schematic diagram of the Cash Management System is annexed

hereto as Exhibit B.

                   6.     As more fully explained below, the Cash Management System is designed

to effectuate the collection of revenue from customers, pay operating expenses, and maintain

payroll obligations. Any disruption to the Cash Management System would jeopardize the

Company's ability to timely satisfy postpetition obligations.


z The Company is in the process of closing certain restaurant locations. To the extent sub-accounts relating to these
  restaurants are no longer necessary, the Debtors request authority to close such sub-accounts without further order
  of the Court.

                                                            3
DOCS LA:320608.7
               Case 19-10953-CSS         Doc 8    Filed 05/01/19    Page 4 of 18



  i.   The Operating Account

               7.       The Debtors maintain an operating account (Account No. 9811, the

"Operating Account") at Wells Fargo. The Operating Account is utilized for both receipts and

disbursements. The approximate balance in the Operating Account as of the Petition Date is $1.2

million.

               8.       The Company typically makes the following deposits to the Operating

Account:
                        • Restaurant Cash, Deposits: Each sub-account is maintained for a
                          separate restaurant location. Cash deposits from the restaurants are
                          transported on a weekly basis to and deposited into the applicable sub-
                          account at a Wells Fargo branch by armored car. Deposits are
                          automatically swept from the sub-accounts to the Operating Account
                          such that the end of day balance of the sub-accounts is always $0.

                        • Credit Card Deposits: Credit card deposits (collectively the "Credit
                          Card Deposits") in the United States are received from (a) American
                          Express and (b) Total Systems Services, Inc. ("TSYS"). Credit card
                          deposits in Puerto Rico are received from Global Payments Inc.
                          ("Global Payments"). The Credit Card Deposits are made by the
                          applicable credit card processor directly into the Operating Account.

                        • Other Deposits: Checks may be received at the Company's corporate
                          office for vendor rebates, refunds, and for other miscellaneous reasons.
                          These checks are logged by the Senior Accountant into a summary
                          journal entry when received. The physical checks are stored in a locked
                          drawer until deposited. The checks are deposited into the Operating
                          Account either electronically ar at a physical Wells Fargo branch
                          location. In addition, the Debtors receive Automated Clearing House
                          ("ACH") deposits from other vendors or consumers that are deposited
                          into the Operating Account.


                   9.    As discussed above, the Company also utilizes the Operating Account as a

 centralized disbursement account. Specifically, the Company uses the Operating Account to fund

the zero-balance payroll and accounts payable accounts, as described more fully below. The

 Debtors also utilize the Operating Account to (i)fund certain credit card processing fees,(ii) send

                                                   4
 ROCS LA320608.7
               Case 19-10953-CSS          Doc 8    Filed 05/01/19     Page 5 of 18



wires to third parties when ACH is not available, and (iii) fund the on premise cash requirements

of individual restaurants.

 ii.    Accounts Payable Account

               10.       The Debtors make the majority of accounts payable disbursements and

some minor payroll-related disbursements (e.g., de mini~nis prepaid payroll debit cards) from a

zero balance account (Account No. 0072, the "Accounts Payable Account") maintained at Wells

Fargo. Disbursements from the Accounts Payable Account are made via automated and manual

checks and ACH transfers. Check runs typically occur on a weekly basis while ACH transfers

occur on a daily basis or as needed. The Accounts Payable Account is funded on an as-needed

and zero balance basis from the Operating Account.

 iii.   Payroll Account

                   11.   The Debtors make the majority of payroll disbursements from a zero

balance account(Account No. 9829, the "Payroll Account") maintained at Wells Fargo. To meet

their weekly payroll obligations, the Debtors utilize the services of Paycom, a third party payroll

processor. Payments to fund payroll disbursements are made to Paycom from the Payroll Account.

The Payroll Account is funded on an as-needed and zero balance basis from the Operating

Account. The Debtors do not make any non-payroll-related disbursements from the Payroll

Account.

                                       RELIEF REQUESTED

                   12.   By this Motion, the Debtors seek (a) authority to (i) maintain their existing

bank accounts and to pay any prepetition routine banking fees imposed by the financial institutions

where the Debtors' bank accounts are maintained and to continue to use their existing business


DOGS LA:320608.7
               Case 19-10953-CSS          Doc 8    Filed 05/01/19   Page 6 of 18



forms and check stock; (ii) continue to use their existing Cash Management System, as provided

herein; (iii) continue to perform intercompany transactions among the Debtors; (iv) obtain a

limited waiver ofthe requirements pursuant to section 345(b)ofthe Bankruptcy Code to the extent

required; and (b)the related relief set forth herein.

A.      The Court Should Authorize tine
        Debtors to Maintain Existing Bank Accounts

                13.       The United States Trustee for the District of Delaware has established

certain operating guidelines for debtors in possession. One such provision requires chapter 11

debtors in possession to close all existing bank accounts and open new bank accounts. The

guidelines also require that debtors maintain new bank accounts in certain financial institutions

designated as authorized depositories by the United States Trustee. This requirement, designed to

provide a clear line of demarcation between prepetition and post-petition claims and payments,

helps protect against the inadvertent payment of prepetition claims by preventing banks from

honoring checks drawn before the Petition Date.

                    14.   The Debtors seek a waiver of the United States Trustee's requirement for

the closure of the Bank Accounts and opening of new post-petition bank accounts at depositories

authorized by the United States Trustee. If strictly enforced in these cases, the requirement to

close and open new accounts would cause a severe disruption in the Debtors' activities and would

impair the Debtors' ability to operate under chapter 11. Maintenance of the Bank Accounts and

 the Cash Management System will greatly facilitate the Debtors' operations in chapter 11. The

 continued maintenance of the Bank Accounts is of paramount importance because the accounts

 are used to collect revenues and effectuate payments to employees and vendors.



                                                        6
 DOCS LA:320608.7
                Case 19-10953-CSS          Doc 8     Filed 05/01/19     Page 7 of 18



                15.       The Bank Accounts are maintained by a financial institution that is on the

United States Trustee's approved depository list for the District ofDelaware. Ifthe Bank Accounts

were closed, the Debtors would have to open new accounts and then attempt to arrange alternative

electronic and manual payment procedures for payments into and out of the Debtors' accounts,

which would disrupt the flow ofpost-petition receipts and disbursements. In addition, closing the

Bank Accounts would require the Debtors to cancel and reinstitute wire transfer instructions which

would be difficult to modify under exigent circumstances. This disruption would severely impact

and could irreparably harm the Debtors' ability to operate at this critical juncture. The Debtors

should be permitted to maintain their existing Bank Accounts and,if necessary, open new accounts

as debtors-in-possession accounts, and/or close any unneeded existing Bank Accounts.

                    16.   To guard against improper transfers resulting from the post-petition

honoring of prepetition checks, the Debtors will promptly notify Wells Fargo not to honor checks

drawn on the Debtors' accounts before the Petition Date, except upon limited Court-approved

exceptions. Subject to a prohibition against honoring prepetition checks or offsets without specific

authorization from this Court,the Debtors request that they be authorized to maintain and continue

the use of their Bank Accounts in the same manner and with the same account numbers, styles,

and document forms as those employed prepetition.

                    17.   If the relief requested herein is granted, the Debtors will not pay, and Wells

Fargo will be required not to pay, any debts incurred before the Petition Date, other than as

specifically authorized through this Motion or otherwise ordered by the Court.




                                                      7
 DOCS LA:320608.7
                Case 19-10953-CSS             Doc 8     Filed 05/01/19        Page 8 of 18



B.      The Court Should Authorize the Debtors to
        Continue Their Existing Cash Management System

                 18.     The Debtors hereby seek authority to continue to use their Cash

Management System as such system may be modified by the Debtors. For the reasons set forth

above, the Cash Management System constitutes an essential business practice and was created

and implemented by the management of the Debtors in the exercise of their business judgment.

The Cash Management System provides numerous benefits including the ability to (a) receive

customer payments;(b) allow a mechanism for deposits; (c) pay employee wages and benefits;

and (d) pay vendors. In addition, preserving a "business as usual" atmosphere and avoiding the

unnecessary distractions that would inevitably be associated with a substantial disruption of the

Cash Management System. Moreover, the Debtors submit that the relief requested is consistent

with the relief provided to debtors in a number of other cases pending in this district, as explained

below.

C.       The Court Should Authorize the Payment
         of Outstanding Routine Prepetitiou Expenses
         Relating to the Operation of the Cash Maiia~ement S~~stem

                   19.    In the ordinary course of the operation and maintenance of the Cash

Management System, the Debtors incur routine bank charges and fees relating to the

administration of the Cash Management System, which also includes fees relating to the

processing ofcredit cards. While it is difficult to readily determine the aggregate amount of unpaid

prepetition banking fees as ofthe Petition Date (given,for example,the applicable bank's and third

party payment processors' varying timing of charging/deducting such fees from a given account),

on average, the Debtors pay approximately $250,000 to $300,000 per month.3 The Debtors seek

3    This amount is inclusive of monthly Credit Card Processor fees discussed below,

                                                          8
ROCS LA:320608.7
               Case 19-10953-CSS         Doc 8    Filed 05/01/19     Page 9 of 18



authority, in their discretion, to pay any such routine and ordinary course prepetition banking fees

and charges owed to any affected bank and to continue the post-petition payment of such fees and

charges in the ordinary course of business, subject to the terms ofany order authorizing the Debtors

to obtain debtor in possession financing (a "Financing Order").

D.     T~~e Court Should Authorize Debtors to
       Continue Processing Credit Ca~•a Transactions

               20.       The Debtors are party to a Merchant Processing Agreement (the "MPA")

with TSYS Merchant Solutions, LLC,as agent for First National Bank of Omaha(the "Credit Card

Processor"). The Company's customers are able to pay for their meals and other services with

credit cards. For purchases with American Express, the Credit Card Processor remits customer

payments to the Debtors after it withholds the related transaction fees associated with the purchase.

For all others, the Debtors are paid in full for each credit card transaction and the Credit Card

Processor debits the Company's account in the amount of its fee on the second business day ofthe

following month;provided, however, for credit card transactions in Puerto Rico, the Company is

paid in full for each credit card transaction and pays American Express and Global Payments the

related credit card processing fees at the end of each month.

                   21.   It is routine for the Company's customers to pay using a credit card. As a

result, it is essential that the Debtors maintain the MPA with the Credit Card Processor in the

ordinary course of business. Accordingly, the Debtors request authority to pay any outstanding

fees owed to the Credit Card Processer to ensure that the Debtors continue to receive all of the

benefits and services associated under the MPA.




                                                    9
DOCS LA:320608.7
              Case 19-10953-CSS            Doc 8    Filed 05/01/19    Page 10 of 18



               22.       The Debtors further request that the Court authorize the Banks and, to the

extent applicable, the Company's credit card processors, to process payments in the ordinary

course of business, including the netting out of any fees and/or chargebacks arising before, on, or

after the Petition Date.

E.     The Court Should Grant a Limited Waiver
       Pursuant to Section 3450)of the Bai~~ruptcy Cocte

               23.       The Debtors seek a waiver of section 345(b) of the Bankruptcy Code to the

extent required. The waiver would permit the Debtors to maintain the Bank Accounts without

posting a bond or other security, as would otherwise be required under section 345(b) whenever

the funds on deposit exceed the amount permitted under section 345(b). As explained above, all

of the Bank Accounts are maintained at Wells Fargo, which is a federally insured institution and

approved depository with the United States Trustee.

                                 BASIS FOR RELIEF REQUESTED

A.      The Continued Use of the Cash Management System
        and Bank Accounts Is Essential and Approval to Maintain the Status
        Quo Is Routinely Granted Under Bankruptcy Code Sections 363 and 105

                   24.     Bankruptcy courts routinely grant chapter 11 debtors authority to continue

utilizing existing cash management systems, and treat requests for such authority as a relatively

"simple matter." In Ne Baldwin-United Corp., 79 B.R. 321, 327(Bankr. S.D. Ohio 1987). This is

particularly true where, as here, the chapter 11 case involves affiliated entities with complex

financial affairs. In In Ne Charter Co.,778 F.2d 617(1 lth Cir. 1985),for example,the bankruptcy

court entered an order authorizing the debtors and forty-three(43)oftheir subsidiaries "to continue

to consolidate the management of their cash as has been usual and customary in the past, and to




                                                      10
DOCS LA:320608.7
              Case 19-10953-CSS          Doc 8    Filed 05/01/19     Page 11 of 18



transfer monies from affiliated entity to entity, including operating entities that are not debtors."

Id. at 620. The Eleventh Circuit Court of Appeals then affirmed a subsequent district court

decision denying a creditor's motion for leave to appeal the bankruptcy court's cash management

order, holding that authorizing the debtors to utilize their prepetition "routine cash management

system" was "entirely consistent" with applicable provisions of the Bankruptcy Code. Id. at 621.

               25.       Likewise, in another context, the bankruptcy court in the Columbia Gas

chapter 11 case explained that a centralized cash management system "allows efficient utilization

of cash resources and recognizes the impracticability ofmaintaining separate cash accounts for the

many different purposes that require cash." In re Columbia Gas Sys., Inc., 136 B.R. 930, 934

(Bankr. D. Del. 1993), aff'd in part and rev'd in paNt, 997 F.2d 1039(3d Cir. 1993), cent. denied

sub nom Official Comm. of Unsecured CreditoNs v. Columbia Gas Transmission CoNp., 114 S. Ct.

1050 (1994). The Third Circuit agreed, emphasizing that a requirement to maintain all accounts

separately "would be a huge administrative burden and economically inefficient." Columbia Gas,

997 F.2d at 1061. See also In re Southmark CoNp., 49 F.3d 111, 114 (5th Cir. 1995) (cash

management system allows debtors "to administer more efficiently and effectively their financial

operations and assets"); In re UNR Indus., Inc., 46 B.R. 25,27(Bankr. N.D. Ill. 1984).

                   26.   Section 363(c)(1) of the Bankruptcy Code authorizes the debtors in

possession to "use property of the estate in the ordinary course of business without notice or a

hearing." 11 U.S.C. § 363(c)(1). The purpose of section 363(c)(1) of the Bankruptcy Code is to

provide a debtors in possession with the flexibility to engage in the ordinary transactions required

to operate their business without undue oversight by creditors or the court. Medical Malpractice

Ins. Assn. v. Hirsch (In ~e Lavzgne), 114 F.3d 379, 384 (2d Cir. 1997). Included within the

                                                    11
ROCS LA:320608.7
              Case 19-10953-CSS          Doc 8     Filed 05/01/19   Page 12 of 18



purview of section 363(c) is a debtors' ability to continue the "routine transactions" necessitated

by a debtors' cash management system. Anzdura Nat'l DistNib. Co, v. Amdura Corp. (In Ne

Amdura Corp.), 75 F.3d 1447, 1453 (10th Cir. 1996). Accordingly, the Debtors seek authority

under section 363(c)(1) of the Bankruptcy Code to continue the collection and disbursement of

cash pursuant to their existing Cash Management System. Additionally the Court may exercise

their equitable powers to grant the relief requested herein. Section 105(a) of the Bankruptcy Code

empowers the Court to "issue any order, process, or judgment that is necessary to carry out the

provisions of this title." 11 U.S.C. § 105(a). Continuing the Cash Management System without

interruption is vital to the success of their chapter 11 cases.

                   27.   In other cases in the District of Delaware, this Court has granted relief

substantially similar to that requested in this Motion. See, e.g., In Ne The Walking Company

Holdings, Inc., Case No. 18-10474 (LSS)(Bankr. D. Del. Mar. 8, 2018); In Ne Aquion EneNgy,

Inc., Case No. 17-10500(KJC)(Bankr. D. Del. Mar. 10, 2017); In re Baszc Energy Services, Inc.,

et al., Case No. 16-12320(KJC)(Bankr. D. Del. October 26, 2016); In Ne Key Energy Services,

Inc., et al., Case 16-12306 (BLS)(Bankr. D. Del. October 25, 2016); In re Malibu Lzghting

CorpoNation, et al., Case No. 15-12082(KG)(Bankr. D. Del. Oct. 9, 2015); In re Cache, Inc.,

Case No. 15-10172(MFW)(Bankr. D. Del. Feb. 5, 2015). Accordingly, the Debtors request that

the Court approve the continued use of the Cash Management System and Bank Accounts.

B.      Tl~e Debtors' Bank Accounts Are In
        Compliance With Section 345(b) of the Bank~•uptcv Code

                   28.   Section 345(a) authorizes deposits or investments of money "as will yield

the maximum reasonable net return on such money,taking into account the safety of such deposit



                                                     12
ROCS LA:320608.7
              Case 19-10953-CSS          Doc 8    Filed 05/01/19     Page 13 of 18



or investment." Section 345(b)requires a depository to provide a bond, unless deposits with such

depository are, "insured or guaranteed by the United States or by a department, agency, ar

instrumentality of the United States or backed by the full faith and credit of the United States."

               29.       As noted above, the Debtors' depository accounts are with Wells Fargo

Bank, a bank that has been approved as a depository for funds of debtors in possession by the

United States Trustee for Region 3. Therefore, the Bank Accounts are in compliance with the

security or bonding requirements prescribed by section 345(b) of the Bankruptcy Code and no

security or bonds are necessary to secure the funds in such accounts.

C.      The Court Should Grant the Debtors Authority
        to Use Existing Checks and Related Forms

                   30.   To minimize expense to their estates, the Debtors request authority to

continue using their respective existing pre-printed check stock, deposit slips, and related forms

without reference to their "debtors in possession" status until the existing stock has been exhausted,

provided that the Debtors shall add the "debtor in possession" designation to any new checks

ordered after the depletion of the existing stock. The Debtors' business forms are primarily

electronically generated, but certain forms used by the Debtors' accounts payable department are

preprinted. Parties doing business with the Debtors undoubtedly will be aware, as a result of the

notice that will be sent of the filing ofthe Debtors' chapter 11 cases and the publicity ofthe filing,

of the Debtors' status as a chapter 11 debtors in possession. For this reason, the Debtors request

that they be authorized to use existing checks and deposit slips without placing the label "debtor

in possession" on each such form until such a time as their existing stocks are depleted. In addition,

the Debtors request a reasonable amount oftime to alter their software to provide for the insertion



                                                    13
DOCS LA:320608.7
               Case 19-10953-CSS           Doc 8     Filed 05/01/19     Page 14 of 18



of"debtor in possession" on postpetition purchase orders and invoices, which the Debtors estimate

may take up to three weeks to implement.

                31.       Similar relief has been granted in this district. See, e.g., In Ne The Walking

Company Holdings, Inc., Case No. 18-10474 (LSS)(Bankr. D. Del. Mar. 8, 2018); In ~e Aquion

EneNgy, Inc., Case No. 17-10500 (KJC)(Bankr. D. Del, Mar. 10, 2017); In re Malibu Lighting

Corporation, et al., Case No. 15-12082(KG)(Bankr. D. Del. Oct. 9, 2015).

F.      The DeUtors Should Be Allowed to Continue the Intercanipany
        Transactions and Preserve Intercoitlpany Setoff Rights

                32.       The Intercompany Transactions allow the Debtors, among other things, to

meet the needs oftheir customers and suppliers efficiently and in acost-effective manner,through

centralization of key administrative functions.          Accordingly, the Debtors believe that the

continuation of the Intercompany Transactions is beneficial to their estates, their creditors and

other parties in interest and,therefore, should be authorized by the Caurt.

                    33.   To ensure each individual entity will not, at the expense of its creditors,

fund the operations of another entity, the Debtors respectfully request that, pursuant to sections

503(b)(1) and 364(b) of the Bankruptcy Code, all intercompany claims between and among

affiliated Debtors arising after the Petition Date as a result of Intercompany Transactions

(collectively, "Intercompany Claims"), be accorded administrative priority expense status. If

Intercompany Claims are accorded administrative priority expense status, each entity utilizing

funds flowing through the Cash Management System should continue to bear ultimate repayment

responsibility for such ordinary course transactions.




                                                       14
 DOCS LA:320608.7
               Case 19-10953-CSS          Doc 8     Filed 05/01/19     Page 15 of 18



                34.    The Debtors also seek authorization to preserve and exercise intercompany

setoff rights. Section 553(a) of the Bankruptcy Code provides that:

                Except as otherwise provided in this section and in sections 362 and
                363 of this title, this title does not affect any right of a creditor to
                offset a mutual debt owing by such creditor to the Debtors that arose
                before the commencement ofthe case under this title against a claim
                of such creditor against the Debtors that arose before the
                commencement of the case.           .


11 U.S.C. § 553(a). A creditor need only establish two elements before a setoff maybe asserted:

mutuality and timing. Offzcial Comm. of Unsecured CreditoNs v. Mfrs. & T~adeNs Trust Co. (In

re The Bennett Funding Group, Inc.), 212 B.R. 206, 212 (2d Cir. B.A.P. 1997); see also In re

Ve~co Industries, 704 F.2d 1134, 1139 (9th Cir. 1983); In Ne Lundell FaNms, 86 B.R. 582, 584

(Bankr. W.D. Wis. 1988). Although courts have not uniformly defined the elements of mutuality,

most courts require the following elements: that the debts be (i) owed between the same parties

and (ii) in the same right or capacity. See S CollieN on Bankruptcy ¶ 553.03[3~[a] at 553-28-29

(15th rev. ed. 2004)(citing Davidovich v. Welton (In re Davidovich), 901 F.2d 1533, 1537 (10th

Cir. 1990); Lubman v. Sovran Bank, N,A. (In re A & B Homes, Ltd.), 98 B.R. 243, 248 (Bankr.

E.D. Va. 1989); see also Cohen v. Says. Bldg. &Loan Co. (In re I3evill, Bresler &Schulman

Asset Mgmt. Copp,), 896 F.2d 54, 57(3d Cir. 1990)(explaining that the right of setoff depends on

the existence of mutual debts and claims between the creditor and debtor). Timing requires that

 both claims arose prepetition. See CoopeN Jarrett; Inc. v. Cent. Transp., Inc., 726 F.2d 93,96(3d

 Cir. 1984)(noting that a creditor may not [setoffs its prepetition claims against a debt owed to a

 Debtors which came into existence after filing the bankruptcy petition); see also In Ne Sentinel

 Prods.Corp., 192 B.R. 41,45(S.DN.Y. 1996)("Section 553(a) ofthe bankruptcy code preserves



                                                      15
 DOCS LA:320608.7
               Case 19-10953-CSS           Doc 8    Filed 05/01/19     Page 16 of 18



a creditor's right to set off...between the Debtors and creditor as long as both debts arose before

the commencement of the [bankruptcy] case"); In re WestchesteN StructuNes, 181 B.R. 730, 739

(Bankr. S.D.N,Y. 1995)(same); Arnold M. Quittner,Setoffand Recoupment,715 PLI/Comm 633,

661 (1995)(same). As a result, "a creditor may not set off a prepetition claim against a post-

petition debt it owes the debtor, and likewise it may not set off apost-petition claim that it has

against apre-petition debt it owes to a debtor." In Ne Metco Mining and Minerals, Inc., 171 B.R.

210(Bankr. W.D. Pa. 1994); see also In Ne Westchester StructuNes, 181 B.R. at 739.

                35.        The Cash Management System and other processes allow the Debtors.to

track all obligations owing between related entities and thereby ensure that all setoffs of

Intercompany Transactions will meet both the mutuality and timing requirements of section 553

of the Bankruptcy Code.          The Debtors seek the authority to continue their Intercompany

Transactions in the ordinary course of business, in a manner consistent with the budget attached

to any Financing Order. The Debtors also respectfully request, therefore, that the Debtors

expressly be authorized, subject to any Financing Order to set off obligations arising on account

of Intercompany Transactions between the Debtors. For the avoidance of doubt, the Debtors are

not seeking authority by this Motion to satisfy prepetition claims arising out of Intercompany

Transactions by offsetting such prepetitian Intercompany Transactions against post-petition

Intercompany Transactions.

                          WAIVER OF BANKRUPTCY RULES 6003 AND 6004

                    36.    Pursuant to Bankruptcy Rule 6003(b),"a motion to pay all or part of a claim

 that arose before the filing of the petition" shall not be granted by the Court within 21 days of the

 Petition Date "[e]xcept to the extent that relief is necessary to avoid immediate and irreparable

                                                      16
 DOCS LA:320608.7
               Case 19-10953-CSS          Doc 8     Filed 05/01/19    Page 17 of 18



harm ...." Fed. R. Bankr. P. 6003(b). For the reasons described more fully above, and as

supported by the First Day Declaration, and to the extent that the reliefrequested herein implicates

Bankruptcy Rule 6003(b),the Debtors submit that the requirements of Bankruptcy Rule 6003 have

been met and that the relief requested in this Motion is necessary to avoid immediate and

irreparable harm.

                37.       Finally, to implement the foregoing successfully, the Debtors seek a waiver

of the notice requirements under Bankruptcy Rule 600~(a) and the fourteen-day stay of an order

authorizing the use, sale, or lease of property under Bankruptcy Rule 6004(h), to the extent these

rules are applicable.

                                                NOTICE

                38.       Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee; (b) Key Bank

National Association and Zions Bank,(c) parties asserting liens against the Debtors' assets, and

(d) the Debtors' thirty largest unsecured creditors on a consolidated basis. As the Motion is

seeking "first day" relief, within two business days after the hearing on the Motion, the Debtors

will serve copies of the Motion and any order entered respecting the Motion as required by Del.

Bankr. LR 9013-1(m). The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                         NO PRIOR REQUEST

                    39.   No prior motion for the relief requested herein has been made to this Court

 or any other Court.




                                                      17
 DOCS LA:320608.7
               Case 19-10953-CSS        Doc 8     Filed 05/01/19     Page 18 of 18



                WHEREFORE, the Debtors respectfully request that the Court enter an interim

order substantially in the form attached hereto as Exhibit C and a final order granting the relief

requested herein and granting such other relief as is just and proper.

Dated: Apri130, 2019                      PACHULSKI STANG ZIEHL &JONES LLP

                                                    ~        1

                                          ` e y V. Richards(CA Bar No. 102300)
                                           a es E. O'Neill(DE Bar No. 4042)
                                          John W.Lucas(CA Bar No. 271038)
                                          919 N. Market Street, 17t"Floor
                                          Wilmington, DE 91899
                                          Tel: (302)652-4100
                                          Fax:(302)652-4400
                                          E-mail: jrichards@pszjlaw.com
                                                  joneill@pszjlaw.com
                                                  jLucas@pszjlaw.com

                                          Proposed Attorneys for Debtors
                                          and Debtors in Possession




                                                    18
 DOCS LA:320608.7
